SHIRLEY S. ABRAHAMSON, CHIEF JUSTICE
¶ 60. (dissenting). I agree with the circuit court that Wis. Stat. § 62.13(5) does not authorize the Board of Police and Fire Commissioners of the City of Madison to promulgate Rule 7.20, delegating to a hearing examiner the responsibility for conducting the initial hearing and the continued evidentiary hearings in a case involving the suspension, reduction in rank, or removal of a subordinate police officer or firefighter.
¶ 61. First, the power to promulgate rules to administer Wis. Stat. § 62.13(5) does not, as the majority asserts, expressly include the power to adopt Rule *277.20.1 The statute simply grants the board the power to make "further rules for the administration of this subsection"2 and nowhere does it expressly state that these rules may include the delegation of the board's responsibilities to a hearing examiner.
¶ 62. In other statutes, when the legislature intends to permit an administrative agency to delegate its obligation to hear contested cases to a hearing examiner, the legislature not only grants the agency the power to make rules to administer the relevant statute but also expressly grants the agency the power to employ hearing examiners in the relevant legislation.3 Furthermore, the legislature's decision to permit the delegation of board obligations to non-commissioners in cities of under 4000 persons by express language excludes, by implication, the possibility that it intended to invest boards in larger cities with such power.4
¶ 63. Second, it is well-settled that if a rule promulgated by an administrative agency contradicts the language of the statute or the statute's legislative intent, the rule is not reasonable, exceeds the agency's *28statutory authority, and must be invalidated.5 The majority opinion announces this rule6 but then fails to apply it in the present case.
¶ 64. Wisconsin Stat. § 62.13(5)(c) gives police officers and firefighters suspended by the chief the right to request "a hearing before the board" — not a hearing before the hearing examiner.7 Section 62.13(5)(d) then provides that the board must set a date for that requested "hearing" and that the requested "hearing" shall be public.8 Section 62.13(5)(d) further provides that at the public hearing "both the accused and the complainant may be represented by an attorney and may compel the attendance of witnesses by subpoenas which shall be issued by the president of the board."9
¶ 65. The majority reads paragraphs (c) and (d) to vest in the board the mere duty to "provid[e] for a public hearing, in which both the accused and the complainant may be represented by an attorney and may compel the attendance of witnesses."10 In so doing, the majority ignores the fact that the right granted to subordinates is not just the right to request a public hearing, but the right to request a public hearing "before the board," and that the attendance of witnesses at the hearing is not ominously compelled, but rather compelled by subpoenas issued by the "president of the board." In short, the *29majority opinion ignores that Rule 7.20 contradicts the language of the statute establishing the presence of the board at the subordinate's hearing and a role for the board in the hearing's procedures.
¶ 66. The majority opinion focuses exclusively on the decision-making authority vested in the board under Wis. Stat. § 62.13(5), paragraphs (e), (em), and (f), when it concludes that Rule 7.20 does not delegate to the hearing examiner any duties vested in the board under Wis. Stat. § 62.13(5). Section 62.13(5), paragraphs (c) and (d), however, make clear that the hoard's duties are not simply to make ultimate decisions but to participate in the hearing as well.
¶ 67. I also write separately to highlight that today's erroneous decision is the third decision released by this court this term eroding the rights of police officers and firefighters to obtain a just cause hearing before the Board of Police and Fire Commissioners under Wis. Stat. § 62.13(5).11
¶ 68. In Kraus v. City of Waukesha Police & Fire Commission, 2003 WI 51, 261 Wis. 2d 485, 662 N.W.2d 294, this court effectively held that Wis. Stat. § 62.13(5)(em) does not protect municipal employees who are promoted subject to successful completion of a period of probation when they are denied that promotion during the period of probation. In City of Madison v. Wisconsin Employment Relations Commission, 2003 WI 52, 261 Wis. 2d 423, 662 N.W.2d 318, this court effectively held that the same statute bars those same municipal employees from collectively bargaining with *30a municipality under Wis. Stat. § 111.70 to require that a chiefs or PFC's decision to deny a promotion be reasonable.
¶ 69. Now, in the present case, where a municipal employee is entitled to a just cause hearing, this court approves the Madison PFC's decision to delegate almost all of its responsibilities to a hearing examiner. Rule 7.20 delegates to a hearing examiner the responsibility for (1) conducting an initial hearing, (2) conducting all continuing evidentiary hearings, (3) ruling on procedural motions, (4) making rulings on discovery issues, (5) setting dates for a hearing, (6) where appropriate, dismissing a complaint filed against a subordinate employee, (7) evaluating witness credibility, and (8) making a preliminary recommendation on disposition of the charges.121 think it is fair to say that the likely effect of Rule 7.20 is to transform the board from a decision-making body into a reviewing body and eliminate the right of Madison police officers and firefighters to request "a hearing before the board."13
¶ 70. , As I stated in Kraus, Wis. Stat. § 13.93(2)(d) requires the revisor of statutes to report to the law review committee of the legislature those decisions of this and other courts "in which Wisconsin statutes or session laws are stated to be in conflict, ambiguous, anachronistic, unconstitutional or otherwise in need of revision."14 I suggest that the just cause provisions of Wis. Stat. § 62.13 are in need of legislative oversight.
¶ 71. For the foregoing reasons, I dissent.
*31¶ 72. I am authorized to state that Justices WILLIAM A. BABLITCH and ANN WALSH BRADLEY join this dissent.

 See majority op., ¶¶ 2, 37, 45, 46, 59.


 Wis. Stat. § 62.13(5)(g).


 See, e.g., Wis. Stat. §§ 111.07(5) (granting the Wisconsin Employment Relations Commission power to make rules to regulate hearings); 111.71(1) (expressly granting WERC the power to employ hearing examiners); 111.375 (granting the Department of Workforce Development the power to make rules necessary to carry out the Fair Employment Act); 111.39(4) (granting the DWD power to employ hearing examiners to assist in effective administration). For more examples, see majority op., ¶ 22 n.4.


 See Wis. Stat. § 62.13(6m) (relating to hearings for officers suspended, reduced in rank, or removed in cities of less than 4,000 people).


 Seider v. O'Connell, 2000 WI 76, ¶ 73, 236 Wis. 2d 211, 612 N.W.2d 659.


 Majority op., ¶ 19 (citing Seider, 236 Wis.2d 211, ¶ 72).


 Wis. Stat. § 62.13(5)(c) (emphasis added).


 Wis. Stat. § 62.13(5)(d).


 Wis. Stat. § 62.13(5)(d) (emphasis added).


 Majority op., ¶ 34 (citing Conway v. Bd. of Police and Fire Comm'rs, 2002 WI App 135, ¶ 12, 256 Wis. 2d 163, 647 N.W.2d 291).


 See also City of Madison v. WERC, 2003 WI 52, 261 Wis. 2d 423, 662 N.W.2d 318; Kraus v. City of Waukesha Police & Fire Comm'n, 2003 WI 51, 261 Wis. 2d 485, 662 N.W.2d 294.


 Majority op., ¶ 8.


 Wis. Stat. § 62.13(5)(c).


 Wis. Stat. § 13.93(2)(d).